eo foe N HO UA F&F WY HP

wm po HN NHN NH NHN NY N NO HS HF KF FE FEF Ee PRE OO ESO
ono ND DO A F&F WD NYO FK& CFS OBO Oo HD KH A F&F WO NY | OC

(

Thomas Myers (SBN #120674)
myers@smithmyerslaw.com
SMITH & MYERS LLP

800 Wilshire Boulevard, Suite 800
Los Angeles, California 90017

ajv@nrtw.org

mlc@nrtw.org
c/o NATIONAL RIGHT TO WORK

8001 Braddock Road, Suite 600
Springfield, Virginia 22151

Attorneys for Plaintiff Michael McCain

MICHAEL MCCAIN, for Himself and
the Classes He Seeks to Represent,

Plaintiffs,
Vv.
VENTURA COUNTY FEDERATION
OF COLLEGE TEACHERS, AFL-CIO;

et al.,

Defendants.

LEGAL DEFENSE FOUNDATION, INC.

 

 

 

///

Case 2:19-cv-00228-JLS-DFM Document 46 Filed 07/03/19 Page 1of8 Page ID #:213

Telephone: (213) 613-2380; Facsimile: (213) 613-2395
Angel J. Valencia (Admitted Pro Hac Vice)

Milton L. Chappell (Admitted Pro Hac Vice)

Telephone: (703) 321-8510; Facsimile: (703) 321-9319

UNITED STATES DISTRICT COURT

FOR THE CENTRAL DISTRICT OF CALIFORNIA

Case No. 2:19-cv-00228-JLS-DFM

JOINT MOTION FOR DISMISSAL
UNDER FEDERAL RULE OF CIVIL
PROCEDURE 41(a)(1)(A)(ii) or
41(a)(2) and JOINT STIPULATION OF
DISMISSAL BY ALL PARTIES;
[PROPOSED] ORDER

 

 

JOINT MOTION FOR DISMISSAL UNDER FEDERAL RULE OF CIVIL PROCEDURE 41(a)(1}(A(ii) or 41(a)(2)
and JOINT STIPULATION OF DISMISSAL BY ALL PARTIES; [PROPOSED] ORDER

1

 
Oo f@2 NAN HD WA FP WH NH

NY NO NH WH NY NY WV WV NO S- | HB Se ee EF EF KE
ono NN HN WU & WO NYO —K&§ OD BO Be DI DH AH SF WH YP KEK OS

pase 2:19-cv-00228-JLS-DFM Document 46 Filed 07/03/19 Page 2of8 Page ID #:214

COMES NOW, Plaintiff Michael McCain, and Defendants American
Federation of Teachers, Ventura County Federation of College Teachers, AFT Local
1828, AFL-CIO, and Dr. Greg Gillespie, represented by their undersigned attorneys,
and respectfully submit the following motion for and stipulation of dismissal of this
action.

1. The instant litigation began on January 10, 2019. On April 1, 2019, Plaintiff
filed an Amended Complaint (Docket 33). Defendants American Federation of
Teachers and Ventura County Federation of College Teachers, AFT Local 1828, AFL-
CIO answered the Amended Complaint on April 15, 2019 (Docket 35). Defendant Dr.
Greg Gillespie answered the Amended Complaint on April 30, 2019 (Docket 40).

2. On June 24, 2019, the parties in the instant matter executed a settlement
agreement that resolves the totality of the issues in the above-captioned case with
respect to Plaintiff McCain.

3. No motion for class certification was filed in this action, and the putative
class was not certified.

4. The settlement agreement does not purport to release any class claims, and
does not seek to conditionally certify a class for purposes of settlement.

5. The Union Defendants have unconditionally provided to the putative class
members the same relief that Plaintiff received in the settlement agreement. AFT Local

1828 has changed certain practices that were challenged in this case, and union

 

 

JOINT MOTION FOR DISMISSAL UNDER FEDERAL RULE OF CIVIL PROCEDURE 41(a}(1)(A)(ii) or 41(a)(2)
and JOINT STIPULATION OF DISMISSAL BY ALL PARTIES; [PROPOSED] ORDER

2

 

 
o foe NHN DN OU FP W NH

NY NO NY NH N NH NN NV VN | | FY Fe FP FP ES S| SE
o nN ON A BP BD NUH lUODUlCUCCOClClUWOWOULUGN ONCOL OH CS

Case 2:19-cv-00228-JLS-DFM Document 46 Filed 07/03/19 Page 30f8 Page ID #:215

members were notified about those changes. See Jt. Status Report (Dkt. 37) at 8-9.
Accordingly, the Union Defendants would have contended that the action was moot,
had the case not been settled.

6. These facts meet and exceed all of the three requirements in Diaz v. Trust
Territory of the Pac. Islands, 876 F.2d 1401, 1408 (9th Cir. 1989), to the extent those
requirements remain applicable after the 2003 amendments to Fed. R. Civ. P. 23(e).
See Musgrave v. ICC/Marie Callender's Gourmet Prods. Div., No. 3: 14-cv-2006-HSG,
2015 U.S. Dist. LEXIS 172290 (N.D. Cal. 2015). The three Diaz factors seek to protect
the interests of putative class members when a plaintiff settles his or her individual
claims without settling the claims of the putative class.’

7. Since the putative class members have received the same relief as Plaintiff,
their interests are not impaired by the settlement. Moreover, the case has been pending
only since January 10, 2019. Members of the putative class (a) are at no risk of

prejudice from relying on the filing of the action if they are likely to know about it

 

1 Diaz, decided in 1989, held that Rule 23(e) requires judicial review of a pre-class
certification settlement with the named plaintiff even where the parties do not seek to
release class claims. 876 F.2d at 1408. The case does not appear to apply here, since
Fed. R. Civ. P. 23(e) was amended in 2003 to require judicial oversight only of
settlements that purport to resolve the claims of a certified class or certify a class for
purposes of settlement. See Fed. R. Civ. P. 23(e) (“[t]he claims, issues, or defenses of
a certified class may be settled, voluntarily dismissed, or compromised only with the
court’s approval.”) (emphasis added); Fed. R. Civ. P. 23(e)(1)(A), adv. cmte. note to
2003 amdt. (“The [current] rule requires approval only if the claims, issues, or defenses
of a certified class are resolved by a settlement, voluntary dismissal, or compromise.”)
(emphasis added); Adams v. USAA Cas. Ins. Co., 863 F.3d 1069, 1081 (8th Cir. 2017).

JOINT MOTION FOR DISMISSAL UNDER FEDERAL RULE OF CIVIL PROCEDURE 41(a)(1)(A)(i) or 41(a)(2)
and JOINT STIPULATION OF DISMISSAL BY ALL PARTIES; [PROPOSED] ORDER

3

 

 

 

 
Oo fo NHN DH A SF WH NH —

NO NO NH NY NPN NY NV YN NO = =| KS SY FF FSF Fe EF |
Co DN ON Be BH!UNUlUhrHHlLlUDDOUlUlUlCUCOOCClUOUMUGA SOND RON CO

 

Case 2:19-cv-00228-JLS-DFM Document 46 Filed 07/03/19 Page 4of8 Page ID #:216

because of publicity or other circumstances, (b) will not be prejudiced by any rapidly
approaching statute of limitations and (c) will not be prejudiced by any settlement or
concession for class interests made by the class representative or counsel in order to
further his or her own interests. Diaz, supra. No notice to putative class members of
the pre-certification dismissal of this action is required.

8. Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure,
Plaintiff and Defendants, by and through their attorneys, also jointly submit this
Stipulation of Dismissal of this action with prejudice, with each party to bear its own
costs and fees, except to the extent the Settlement Agreement requires otherwise.

9. Accordingly, Plaintiff respectfully requests that the Court issue an order
dismissing Plaintiff’s individual claims in their entirety, with prejudice, pursuant to
Federal Rule of Civil Procedure 41(a)(1)(A)(ii) or 41(a)(2). Because no class was
certified, the Court should dismiss the putative class claims without prejudice.

Dated: July 3, 2019 /s/ Thomas Myers

Thomas Myers (SBN #120674)
SMITH & MYERS LLP

 

Attorneys for Plaintiff and the Classes
He Seeks to Represent

 

JOINT MOTION FOR DISMISSAL UNDER FEDERAL RULE OF CIVIL PROCEDURE 41(a)(1)(A)(ii) or 41(a)(2)
and JOINT STIPULATION OF DISMISSAL BY ALL PARTIES; [PROPOSED] ORDER

4

 

 
oOo fF NN NH OH F&F W NH

NY wo NO YH NH NV NV NY N KH KF KF KF FF KF HF ESF S|
eo KN AO UN F&F DD NY |§ CO OHO OBO HD DH HH FP WY NY FF SCS

 

Dated: July 3, 2019

Dated: July 3, 2019

Dated: July 3, 2019

pase 2:19-cv-00228-JLS-DFM Document 46 Filed 07/03/19 Page 5of8 Page ID #:217

/s/ Angel J. Valencia

Angel J. Valencia (Admitted Pro Hac Vice)
Milton L. Chappell (Admitted Pro Hac Vice)
NATIONAL RIGHT TO WORK LEGAL
DEFENSE FOUNDATION, INC.

Attorneys for Plaintiff and the Classes
He Seeks to Represent

/s/ Eileen B. Goldsmith
Scott A. Kronland
Eileen B. Goldsmith

Rebecca Moryl Lee
ALTSHULER BERZON LLP

Attorneys for Defendants Ventura
County Federation of College Teachers,
AFT Local 1828, AFL-CIO and
American Federation of Teachers

/s/ Lawrence Rosenzweig

Lawrence Rosenzweig
LAWRENCE ROSENZWEIG, PC

Attorneys for Defendant Ventura
County Federation of College Teachers,
AFT Local 1828, AFL-CIO

 

 

JOINT MOTION FOR DISMISSAL UNDER FEDERAL RULE OF CIVIL PROCEDURE 41(a)(1)(A)(ii) or 41(a)(2)
and JOINT STIPULATION OF DISMISSAL BY ALL PARTIES; [PROPOSED] ORDER

5

 
oO fo NY DBD UN FSF WY NO

ww NO HNO NH NY NH LH NHN NO | | | FF KF YF FeO LESelhUh el
o NOW UO BR WD NY FSF OD OHO fF HN DB A FSF WO NY YF CO

base 2:19-cv-00228-JLS-DFM Document 46 Filed 07/03/19 Page 6of8 Page ID #:218

Dated: July 3, 2019 /s/ Spencer E. Covert
Spencer E. Covert
PARKER & COVERT LLP

Attorneys for Defendant Greg Gillespie,
in his Official Capacity as the
Chancellor of the Ventura County
Community College District

 

JOINT MOTION FOR DISMISSAL UNDER FEDERAL RULE OF CIVIL PROCEDURE 41(a)(1)(A)(ii) or 41(a)(2)
and JOINT STIPULATION OF DISMISSAL BY ALL PARTIES; [PROPOSED] ORDER

6

 

 

 
Oo C68 YD DBD A FP WD BF

N NH NY NY WY HB NY NY NO FF § KF YF FF Fe FOE RS lhe
o nN KN A PB YD NN BF Ol OlUlUlUlUOUGN OUDNCUO UU PlUlUlUhCOULULDN ULE CUS

 

Case 2:19-cv-00228-JLS-DFM Document 46 Filed 07/03/19 Page 7of8 Page ID #:219

[PROPOSED] ORDER

Now having duly considered said Joint Motion and Stipulation of the Parties,

the Court has determined that:

With good cause having been shown, IT IS HEREBY ORDERED that Plaintiff's
individual claims in this action be dismissed, with prejudice. Because no class was
certified, the putative class claims are dismissed without prejudice. No notice to

putative class members of the pre-certification dismissal of this action is required.

DATED: , 2019

 

United States District Court Judge

 

JOINT MOTION FOR DISMISSAL UNDER FEDERAL RULE OF CIVIL PROCEDURE 41(a)({1)(A)(ii) or 41(a)(2)
and JOINT STIPULATION OF DISMISSAL BY ALL PARTIES; [PROPOSED] ORDER

7

 

 
oOo fo NHN WD A F&F WD NH

NY NY NHN BH WH NY NHN NV NO FY FH FH SF KF YES ES EE hl
oT TK Ah BR UlwDLULNDlUlUrPlUcOUlUlUlClCOllClClOWUNN UDC ELUMhOUN OU CUO

 

Case 2:19-cv-00228-JLS-DFM Document 46 Filed 07/03/19 Page 8of8 Page ID #:220

CERTIFICATE OF SERVICE
I certify that on July 3, 2019, a copy of the foregoing was filed electronically in
this case. Notice of this filing will be sent by e-mail to all parties by operation of the
Court’s electronic filing system or by mail to anyone unable to accept electronic filing
as indicated on the Notice of Electronic Filing. Parties may access this filing through
the Court’s CM/ECF System.

/s} Angel J. Valencia
ANGEL J. VALENCIA

Counsel for Plaintiff and the Proposed Classes

 

JOINT MOTION FOR DISMISSAL UNDER FEDERAL RULE OF CIVIL PROCEDURE 41(a)(1)(A)(ii) or 41(a){2)
and JOINT STIPULATION OF DISMISSAL BY ALL PARTIES; [PROPOSED] ORDER

 

8

 
